FINAL REPORT1

              Recommendation 2-2018, Minor Court Rules Committee

    Adoption of Pa.R.C.P.M.D.J. No. 217 and Amendment of Pa.R.C.P.M.D.J. No. 803
        and the Official Notes to Pa.R.C.P.M.D.J. Nos. 304, 503, 1205, and 1206


        On June 1, 2018, the Supreme Court of Pennsylvania adopted amendments to the
now-titled Case Records Public Access Policy of the Unified Judicial System of
Pennsylvania (“Policy”). See Order, No. 496 Judicial Administration Docket. The
amendments to the Policy, effective on July 1, 2018, extend the Policy to the magisterial
district courts, which were previously covered by a standalone public access policy. 2

      New Pa.R.C.P.M.D.J. No. 217, effective July 1, 2018, identifies the Policy and
advises that all filings must comply with the Policy (absent authority to the contrary). Rule
217 specifically identifies Sections 7.0 and 8.0, which address Confidential Information
and Documents. New Rule 217 also references the certification of compliance that filers
must complete.

       The Official Notes to Pa.R.C.P.M.D.J. Nos. 304, 503, 1205, and 1206 are
amended effective July 1, 2018 to add a cross-reference to new Rule 217. These rules
provide for filings that could include Confidential Information or Documents, as defined in
Sections 7.0 and 8.0 of the Policy.

       Pa.R.C.P.M.D.J. No. 803 is amended effective November 1, 2018 to provide that
when a minor is a party in an action only the minor’s initials are to be used in the caption
of a complaint. Compare Pa.R.C.P. No. 2028.




1 The Committee’s Final Report should not be confused with the Official Notes to the
Rules. Also, the Supreme Court of Pennsylvania does not adopt the Committee’s Official
Notes or the contents of the explanatory Final Reports.
2 The Public Access Policy of the Unified Judicial System of Pennsylvania: Official Case

Records of the Magisterial District Courts was rescinded, effective July 1, 2018. See
Order, No. 496 Judicial Administration Docket.